Citation Nr: 0328780	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  93-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant's mother and sister


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1979 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In December 1998, the Board remanded this case for additional 
development.  In August 2002, the Board reopened the 
veteran's claim based on new and material evidence.  The 
Board then conducted additional development which included 
scheduling the veteran for a VA psychiatric examination.  In 
May 2003, the Board remanded the case to the RO for 
consideration of the evidence obtained by the Board's 
development.  The case has returned for appellate review.

Additional VA outpatient records were received after the RO 
issued the May 2003 supplemental statement of the case.  
These VA outpatient records relate to a collateral issue that 
is not on appeal before the Board.  The Board has reviewed 
this evidence but finds that it is not relevant to the issue 
on appeal.  Given that this evidence is not relevant to the 
issue on appeal, the Board will proceed to decide the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant did not manifest a psychiatric disability 
during service, and he was not diagnosed with a psychiatric 
disorder until 1988.

3.  The appellant has a current psychiatric disorder, 
diagnosed as schizophrenia.

4.  The appellant's current psychiatric disability was first 
shown many years after service and is not due to any incident 
of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service 
or manifest to a degree of 10 percent within a year of 
separation from service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, VA fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the statement of the 
case, a March 2002 supplemental statement of the case, a 
March 2002 letter from the RO, an August 2002 Board Remand, 
an October 2002 letter from the RO, a May 2003 Board remand, 
and a May 2003 supplemental statement of the case, VA 
informed the appellant of the type of evidence needed to 
substantiate his claim.  The appellant was also advised that 
VA would assist in obtaining identified records, but that it 
was appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statements of the case, the Board remands, 
and the letters from the RO informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in March 2003.

The veteran's representative indicated in the September 2003 
Appellant's Brief that it appeared that the RO made a 
concerted effort to comply with the Board's remand 
directives, to include developing for VCAA compliance and to 
adjudicate the issue based on the evidence of record.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

In this case, the appellant has a current psychiatric 
disorder.  Accordingly, the appellant satisfies the initial 
criteria of having a current disability.  The evidence shows 
that in 1988, about eight years after discharge, the 
appellant was first diagnosed with a psychiatric disability.  

The service medical records do not indicate findings that the 
veteran was treated for a psychiatric disability during 
service.  

The veteran's sister testified in May 1991 at the RO that the 
veteran first received treatment for a psychiatric disability 
in 1988, eight years after he was discharged from service.  
His sister explained that she observed that the veteran's 
demeanor had changed after he returned from active duty.  She 
recounted that the veteran's conditioned continued to worsen 
until 1988 when he was admitted to the hospital.

The medical records indicate that the veteran was admitted to 
a VA facility in June 1988.  These records reveal that the 
veteran's sister accompanied him to the hospital.  The 
veteran's sister reported that the veteran had not taken care 
of himself for the last two years.  The diagnosis was 
catatonic schizophrenia and the prognosis was poor.

In a September 1999 VA medical questionnaire, a private 
physician diagnosed the veteran with schizophrenia that was 
reportedly "service connected."  The private physician did 
not cite the evidence upon which his conclusion was based.  

VA examined the veteran in March 2003 regarding the claimed 
psychiatric disorder.  The VA examiner indicated that she had 
thoroughly reviewed the veteran's medical record and found no 
evidence of complaints or treatments for a neuropsychiatric 
condition during the veteran's service.  Based on a 
psychiatric examination of the veteran, she diagnosed chronic 
schizophrenic disorder, undifferentiated type.  The examiner 
found no evidence that the veteran had any kind of emotional 
or psychiatric symptoms during service or that he had 
received an evaluation or evaluation for a neuropsychiatric 
disorder.  There was no evidence that the veteran had any 
specific event or situation during service that might have 
provoked his current neuropsychiatric disorder.  There was no 
evidence of any treatment, at least not on a regular basis, 
or any diagnosis during the years that followed his discharge 
from Military service until VA admitted him in 1988.  The 
examiner concluded that, based upon the available evidence, 
there was no relationship - and it was very unlikely - that 
the veteran's current neuropsychiatric disorder was related 
to his military service.  The examiner reviewed the March 
2003 VA Social and Industrial Field Survey.  Based on her 
review, she noted that it confirmed her earlier impression 
that the veteran's current neuropsychiatric disorder was not 
in any way likely to be related to the veteran's military 
duty or to any event during service.

In this case, the preponderance of the evidence is against 
the veteran's claim.  The service medical records are 
negative for a finding of a psychiatric disorder.  The post-
service medical evidence reveals that he was not diagnosed 
with a psychiatric disorder until 1988, which was eight years 
after his discharge.  The March 2003 VA examiner, based on a 
thorough review of the record, opined that the veteran's 
current psychiatric disorder was not related to an incident 
or disorder during service. The Board finds this March 2003 
VA psychiatric examination report compelling because the 
examiner's recitation of the evidence is consistent with the 
evidence in the claims file. The VA physician thoroughly 
discussed the veteran's medical history and explained the 
reasons for her conclusion.

In comparison, the evidence in favor of the veteran's claim 
lacks probative weight.  The private physician who completed 
the September 1999 VA medical questionnaire did not cite the 
basis of the conclusion that the veteran had schizophrenia 
that was reportedly "service connected," and the Board finds 
that this evidence lacks credibility when compared to the 
evidence discussed above.  The Board has considered 
additional evidence, to include a certificate from Centro De 
Salud Mental De La Cumunidad dated from January 1994, a 
medical certificate from the Mental Hygiene Center in Cayey, 
Puerto Rico, and VA outpatient treatment records from July 
1997 through February 1999.  This evidence does not indicate 
that a psychiatric disorder developed during service.

The veteran and his family contend that he developed his 
current psychiatric disorder as a result of his military 
service.  Medical expertise is required to causally relate 
the origin of a current disability to the veteran's military 
service.  Whether certain symptoms can be said with any 
degree of medical certainty to be early manifestations of a 
disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Clyburn v. West, 12 Vet. App. 296 (1999). 

The Board has considered numerous written statements from 
friends and family in support of the veteran's claim, a 
transcript of a May 1991 hearing at the RO in which the 
veteran's sister testified, and a transcript of a January 
1994 hearing at the RO in which the veteran's mother and 
sister testified (the veteran did not testify at either 
hearing).  The veteran's mother and sister are not medically 
trained, and thus their testimony at the 1991 and the 1994 
hearings lacks probative value.  See Espiritu.  The same is 
true for the other lay statements of record. While they are 
competent to attest to matters susceptible to lay 
observation, as lay people, they are not competent to provide 
an opinion requiring medical expertise, such as an opinion 
that a current an acquired psychiatric disorder is 
etiologically related to a disease or incident during 
service. See Espiritu.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



